PETA, 114 Nev. 1348, 1354-55, 971 P.2d 383, 387 (1998). Respondent
                  instituted a separate action with the correct plaintiff after an agreement
                  to allow for the substitution of parties in this case fell apart, and the
                  district court determined that some discovery in this case would be useful
                  in the other action. Based on these findings, the district court did not
                  abuse its discretion in denying appellants' request for attorney fees.   See
                  id. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                                                           , J.
                                                              Saitta




                                                                                            J.




                  cc: Hon. Stefany Miley, District Judge
                       Stephen E. Haberfeld, Settlement Judge
                       Michael R. Mushkin & Associates, P.C.
                       The Firm, P.C.
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e)